Case 7:21-cr-00404-CS Document 33 Filed 06/15/21 Page 10f.1,.).. cxt,. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- -------X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- gf
JV -eR-4OH()( )
Gregg Brie
Defendant(s).
--n-- . ----X
Defendant Gregg Brie hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or _*_ teleconferencing:
Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

{During a phone call on June 14, 2021, Mir. Brie
authorized Benjamin Gold to affix his electronic signature to this form)

Gregg Brie ‘Box (S>

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Gregg Brie Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

: ane OMautetia ©. f¥} “Card. Petz
Date U.S. District Judge/U.S. Magistrate Judge

   

 

 
